Citation Nr: 0412516	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which in pertinent part denied entitlement 
to service connection for tinnitus.  

A hearing before the undersigned sitting at the RO was held 
in January 2004.  Unfortunately, the Board has been unable to 
locate the tape of the hearing.  The Board contacted the 
veteran in May 2004 and he agreed to a new hearing.  
Considering the favorable decision in this matter, however, 
the Board finds that additional hearing is not required.

In May 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Resolving reasonable doubt in the veteran's favor, his 
current tinnitus is related to his active military service.  


CONCLUSION OF LAW

Tinnitus was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The Court of Appeals for Veterans Claims recently held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In May 2003, prior to the initial rating decision 
denying the veteran's claim, the RO notified the veteran 
that it was working on his claim for service connection 
for tinnitus.  The letter advised the veteran of the 
requirements to establish service connection and of the 
evidence that had been received.  The veteran was 
further advised that VA was responsible for obtaining 
records from any federal agency and that it would make 
reasonable efforts to obtain relevant records not held 
by a federal agency.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO 
requested the veteran's service medical records.  Response 
from the National Personnel Records Center (NPRC) indicates 
that the records are fire-related.  In keeping with the duty 
to assist, the veteran was provided VA audiological and ear 
disease examinations in July 2003.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran underwent a VA audiometric consult in March 2003.  
The veteran reported decreased hearing in both ears for the 
past five years.  He purchased hearing aids from a private 
provider.  He reported a history of noise exposure in the 
service.  The examiner noted there was no middle ear history, 
no tinnitus, and no vertigo.  Assessment was "mild to 
moderate sloping to severe sensorineural hearing loss, [both 
ears]."  

The veteran underwent a VA audiological examination in July 
2003.  The veteran reported two years of combat during World 
War II, with exposure to anti-aircraft fire and artillery.  
After service, the veteran worked in sales.  Based on the 
reported history, the examiner determined that it was as 
least as likely as not that the veteran's hearing loss was 
incurred during service.  

The veteran also underwent a VA ear disease examination in 
July 2003.  He again reported exposure to anti-aircraft guns 
and artillery.  He was involved in seven beach assaults with 
a lot of noise exposure in the South Pacific.  He remembers 
his hearing being slightly decreased when he left the 
military in 1945, but he did not pay much attention to it.  
He remembered his hearing being muffled with a roaring 
tinnitus for days after the noise exposure, but then it 
seemed to return to normal.  He has occasional tinnitus that 
is usually mild and more noticeable when he is tired or under 
stress.  He reported no noise exposure after service.  

Based on the veteran's history and the pattern of the 
audiogram, the examiner indicated that it was as likely as 
not that some of the veteran's hearing loss was secondary to 
noise exposure during service.  The examiner further 
indicated that the tinnitus that the veteran has had is mild 
and is probably not as likely as not related to military 
noise exposure.  

The veteran contends that he is entitled to service 
connection for tinnitus.  He asserts that because VA 
acknowledged service connection for hearing loss due to 
acoustic trauma, it is reasonable to assume that tinnitus is 
a by-product of this trauma as well.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2003).  

The veteran's service medical records are unavailable and the 
record does not contain evidence of a diagnosis or treatment 
for tinnitus during service.  The veteran, however, reported 
significant noise exposure during service and that he had a 
roaring tinnitus associated with this noise exposure.  The 
veteran is competent to provide evidence of noise exposure 
during service and can credibly do so when the record does 
not contain evidence to the contrary.  Additionally, pursuant 
to 38 U.S.C.A. § 1154(b), combat veterans may establish 
service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).

The veteran's service record indicates that he was a First 
Sergeant attached to the 292nd Joint Assault Signal Company.  
He participated in the battles and campaigns at Luzon, 
Ryukyus, Southern Philippines, and Eastern Mandates.  He was 
awarded various citations including the Bronze Star Medal for 
meritorious service in connection with military operations 
against the enemy in the Ryukyu Islands from March to June 
1945.  

On review, the evidence clearly establishes that the veteran 
participated in various military campaigns during a period of 
war.  The veteran's reports of significant noise exposure 
appear consistent with the circumstances of his service, and 
the Board accepts his assertions regarding acoustic trauma.  

Rating action dated in September 2003 granted service 
connection for bilateral hearing loss as secondary to noise 
exposure during active service, but denied service connection 
for tinnitus.  The Board acknowledges the July 2003 opinion 
regarding the relationship between the veteran's military 
service and tinnitus.  Notwithstanding, the Board notes that 
tinnitus is frequently associated with high frequency 
sensorineural hearing loss and, resolving all reasonable 
doubt in the veteran's favor, finds that the veteran's 
tinnitus is related to his active military service.  See 
38 U.S.C.A. § 5107(b) (West 2002).  As such, service 
connection is established.


ORDER

Service connection for tinnitus is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



